State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 30, 2014                   517513
________________________________

GEORGE C. DINSTBER III,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ALLSTATE INSURANCE COMPANY,
                    Respondent.
________________________________


Calendar Date:   September 10, 2014

Before:   Lahtinen, J.P., McCarthy, Rose, Lynch and Devine, JJ.

                             __________


     George C. Dinstber III, Cincinnatus, appellant pro se.

      Goldberg & Segalla, LLP, Buffalo (Paul D. McCormick of
counsel), for respondent.

                             __________


Lahtinen, J.P.

      Appeal from an order of the Supreme Court (Rumsey, J.),
entered October 31, 2012 in Cortland County, which, among other
things, partially denied plaintiff's motion to dismiss
defendant's affirmative defenses.

      This matter has been before this Court on three separate
appeals (110 AD3d 1410 [2013]; 96 AD3d 1198 [2012]; 75 AD3d 957
[2010]). As is relevant on this appeal, plaintiff moved for
dismissal of all 16 affirmative defenses asserted in defendant's
answer and for summary judgment. Supreme Court dismissed six of
the affirmative defenses, but denied the motion with respect to
the remaining affirmative defenses. Defendant withdrew the
eighth affirmative defense and Supreme Court found the ninth and
tenth affirmative defenses were properly asserted to the extent
that they related to the claim for punitive damages. Inasmuch as
                              -2-                  517513

this Court affirmed the dismissal of plaintiff's tort action
seeking punitive damages (110 AD3d 1410 [2013]), those defenses
are no longer at issue. Plaintiff's appeal, therefore, is from
Supreme Court's denial of plaintiff's motion to dismiss the
first, third, fourth, sixth, seventh, fourteenth and fifteenth
affirmative defenses asserted in defendant's answer. As to those
matters before us on this appeal, we agree with the reasons set
forth by Supreme Court in its decision denying dismissal as to
each of those affirmative defenses and, accordingly, affirm.

     McCarthy, Rose, Lynch and Devine, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court